DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 01/03/2022.
Claims 1-24 have been amended.
Claims 1-24 are submitted for examination.
Claims 1-24 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objection
Claims 9-12 are objected to because of the following informalities. Clams 9-12 recites, “The analysis engine….”, however there is no “an analysis engine” define in the claim 1. Appropriate correction is required.
Response to Arguments
Applicant’s amendment, filed on January 03, 2022 has claims 1-24 amended.
The prior objection of Claim 1, 2-8 and 13-24 has been withdrawn in view of the amendment received on January 03, 2022.
The prior rejection of 35 U.S.C. 112(b) of claim 1 has been withdrawn in view of the amendment received on January 03, 2022.
Applicant’s remark, filed on January 03, 2022 on top of page 8regarding, “Applicant respectfully submits that a person of ordinary skill in the art would not have a reason to combine these references with their features and that further, the combination thereof would frustrate the principle of operations of each” has been considered, however is not found persuasive. Chan utilizes a distributed database (block-chain) that facilitate event-based control of tracked assets. A computerized systems and methods that generate secured distributed storage ledger structures, such as block-chain-based ledger structures, that facilitate event-based control of tracked assets. An apparatus associated with a centralized authority of the secured distributed storage ledger may detect an occurrence of a triggering event, and may access and decrypt a set of rules hashed into the secured distributed storage ledger using a confidentially-held master cryptographic key. The apparatus may identify a rule associated with the detected event, and perform one or more operations consistent with the rule and involving at least one of assets tracked within the secured distributed storage ledger or an owner of a portion of the tracked assets. (Abstract). Chan further discloses, protecting intellectual property utilizing the block-chain. Chan’s invention prevent an introduction of counterfeit manufactured goods into the marketplace are essential to preserve the intellectual property rights of manufacturers and ensure that criminal activities do not negatively affect legitimate manufacturers. It provides a mechanism to track a legitimate product through its lifecycle and control and confirm transactions involving the legitimate product, thus reducing an ability of counterfeiters to enter and disrupt the marketplace. An example is disclosed to track the asset to be sold in certain geographic area. (¶171-¶174). Rollins discloses a method to provide for the facilitation (Abstract). Rollins further discloses, The system may assist the parties in negotiating contract terms. The system may then track all related communication, contracts, revenue, intellectual property asset management events, and transfers through a verified blockchain electronic ledger. As well, the neutral third party may hold the ledger party keys for collateral and safekeeping as part of smart contract enforcement. Blockchain smart contract research and development collaboration auditing and resulting intellectual property escrow may enable parties who may not fully know or trust each other to engage in research and development collaboration with a sense of security and protection in the rare case the collaboration results in conflict. Further, blockchain technology may enable anonymity in collaboration, asset management, and transactions. (¶15). Thus both Chan and Rollins utilizes block-chain based distributed ledger databases to preserve intellectual property rights, a person having an ordinary skill in the art would have combined Chan and Rollins. The motivation/suggestion for doing so would be to bring together various parties to research and development. Multi-party engagements may prove to have even greater value than bilateral engagements. Intellectual property transactions may provide great value to all parties involved. The system may further provide a secure audit trail of  (¶3, Abstract – Rollins).
Applicant’s remark, filed on January 03, 2022 on top of page 9 regarding,” The use of hindsight to reach a conclusion of obviousness is improper. See, Ortho-McNeil Pharm., Inc. v. Mylan Labs, Inc., 520 F.3d 1358, 1364-65 (Fed. Cir. 2008; Graham v. John Deere, 383 U.S. 1, 36 (1966) (warning against a "temptation to read into the prior art the teachings of the invention in issue" and instructing courts to "guard against slipping into the use of hindsight.")” has been considered. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s remark, filed on January 03, 2022 on bottom of page 9 regarding, “Therefore, since the combination of Chan and Rollins is unsatisfactory for its intended purpose, there is no suggestion or motivation to make the proposed modification” has been considered and addressed in above paragraph 10.
Applicant’s remark, filed on January 03, 2022 on top of page 10 regarding, “Furthermore, Applicant contends that the Examiner has not established some teaching, suggestion, or motivation that would have led a person of ordinary skill in the art to 
Applicant’s various similar remarks filed on January 03, 2022 on page 11 including the remark, “Accordingly, neither reference, whether individually or in combination, disclose or suggest a combination of these limitations. As a result, the claims are not obvious over the two references” has been considered and addressed in above paragraph 10.
Applicant further recites similar remarks as listed above for dependent claims. Please see response for remarks in above paragraph 10 that clearly shows how the cited prior arts Chan and Rollins clearly teaches the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US PGPUB. # US 2017/0046526, hereinafter “Chan”), and further in view of Rollins et al. (US PGPUB. # US 2017/0193619, hereinafter “Rollins”).

Regarding Claim 1 Chan teaches,
A method for providing patent risk mitigation (¶160, “mitigating risks associated with remote purchases”), the method comprising: 
a distributed network (Fig. 1, ¶29, “server 142 may be incorporated as a corresponding node in a distributed network”, ¶60, “the decentralized nature of conventional block-chain ledgers may also enable multiple distributed networks to verify the contents of a single ledger”, ¶149), the distributed network comprising:  
a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server (Fig. 1(102, 104, 106, 142), ¶29, “server 142 (or other computing components of system 140) may be configured to provide to client devices 102, 104, and/or 106 (and/or receive from client device 104) information associated with services provided by business entity 150 ... server 142 may be incorporated as a corresponding node in a distributed network, and additionally or alternatively, as a corresponding networked server in a cloud-computing environment. Furthermore, server 142 may communicate via network 120 with one or more additional servers (not shown), which may facilitate the distribution of processes for parallel execution by the additional servers); 
the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code ((¶26-¶28), “system 140 may include one or more servers (e.g., server 142) and tangible, non-transitory memory devices (e.g., data repository 144) ... server 142 may include a computer (e.g., a personal computer, network computer, or mainframe computer) having one or more processors that may be selectively activated or reconfigured by a computer program. In one aspect, server 142 (or other computing components of system 140) may be configured to provide one or more websites, digital portals, ... server 142 may be configured to provide information associated with a requested web page over communications network 120 to client device 104); 
the server, capable of identifying at least one user using a private key and a public key and connected to an at least one user device (Fig. 2(204D, 204B), ¶56, “public key 202B using a private key 202D of user 108; e.g. verify an identity of user 110 (e.g., based on various forms of multi-factor authentication data), ¶33, ¶70); 
the user device capable of communicating with the plurality of nodes (Fig. 1(104), ¶29, “client device 104 may receive the transmitted information, and store portions of the information in locally accessible storage device and/or network-accessible storage devices and data repositories (e.g., cloud-based storage) ... communicate via network 120 with one or more additional servers (not shown)”);  
the computer readable code further configured to accept payment for insurance policies, and  distribute a contract related to the same (¶137, ¶150), [wherein said contract is a smart contract constructed in real time based on inputs from a patent stake holder].
Chan does not teach explicitly,
the computer readable program code, configured to determine a rate, and policy limit to offer to the user, the user having submitted a patent application or registered patent. 
the computer readable code further configured to provide a user a payout based on a pre- defined set of rules. 
[the computer readable code further configured to accept payment for insurance policies, and  distribute a contract related to the same], wherein said contract is a smart contract constructed in real time based on inputs from a patent stake holder.
However, Rollins teaches,
the computer readable program code, configured to determine the rate, and policy limit to offer to the user, the user having submitted a patent application or registered patent (¶30-¶32, ¶58, ¶72, ¶74). 
the computer readable code further configured to provide a user a payout based on a pre- defined set of rules (¶35-¶41, ¶61, ¶77-¶80);
[the computer readable code further configured to accept payment for insurance policies, and  distribute a contract related to the same], wherein said contract is a smart contract constructed in real time based on inputs from a patent stake holder. (¶37, “Intellectual property information may include information about a party's intellectual property assets (i.e., patent holdings)”, ¶39, Fig. 1(106), ¶52, “ Contract engine 106 may include instructions for programming processor 112. The instructions of contract engine 106 may include, without limitation, instructions for preparing, executing, and enforcing smart contracts between intellectual property parties”, Fig. 2(202, 208, 210, 212, 214, 216), ¶103, “receive intellectual property information from an intellectual property party”, ¶108-¶112, Claim 1, i.e. a smart contracted is created based on input from intellectual property party (patent stake holder)).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Rollins with the invention of Chan.
Chan teaches, mitigating risk utilizing a distributed network. Rollins teaches, managing intellectual transactions utilizing distributed network. Therefore, it would have been obvious to manage intellectual transactions utilizing distributed network of Rollins with mitigating risk utilizing a distributed network of Chan to securely tracking all activity that occurs surrounding the intellectual property transaction, thereby increasing levels of trust between the involved parties. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 


Regarding Claim 2, rejection of Claim 1 is included and for the same motivation Chan teaches,
The disturbed  network of claim 1, wherein the disturbed network is a blockchain network (¶29, Fig. 2, ¶53, “FIG. 2 is a schematic diagram of an exemplary structure 200 of a conventional block-chain ledger, which may be generated through the interaction of components of computing environment 100”, ¶59-¶60).

Regarding Claim 3, rejection of Claim 2 is included and for the same motivation Chan teaches,
The disturbed network of claim 2, wherein the computer readable code is a smart contract (¶164-¶166, “the use of the exemplary hybrid block-chain ledgers described above allows the terms of these smart contracts to be modified by a centralized authority to accommodate the changing realities of the real world”).

Regarding Claim 4, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network of claim 1, further capable of communicating with an analysis engine.
However, Rollins teaches,
The disturbed network of claim 1, further capable of communicating with an analysis engine (¶7, ¶46, ¶74, ¶118).

Regarding Claim 5, rejection of Claim 1 is included and for the same motivation Chan teaches,
The disturbed network of claim 1, wherein the policy limit and rate premium offered is varied based on an input from the user (¶137, ¶150).

Regarding Claim 6, rejection of Claim 4 is included and for the same motivation Chan teaches,
The disturbed network of claim 4, wherein the policy limit and rate premium is automatically varied based on data provided from the analysis engine (¶137, ¶150).

Regarding Claim 7, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network of claim 1, further configured to communicate with the user via an online portal, the portal providing the user an option to crowdfund the patent application or registration.
However, Rollins teaches,
The disturbed network of claim 1, further configured to communicate with the user via an online portal, the portal providing the user an option to crowdfund the patent application or registration (¶24, ¶35, ¶45-¶49, ¶60-¶61, ¶74).

Regarding Claim 8, rejection of Claim 1 is included and for the same motivation Chan teaches,
The disturbed  network of claim 1, further configured to allow the user to accept cryptocurrency from another user. (¶23, ¶50).

Regarding Claim 9, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The analysis engine of claim 1, further configured to apply a specific pre-defined set of rules that results in identifying parts of the user patent application.
However, Rollins teaches,
The analysis engine of claim 1, further configured to apply a specific pre-defined set of rules that results in identifying parts of the user patent application. (¶38-¶41, ¶44, ¶51, ¶69).

Regarding Claim 10, rejection of Claim 9 is included and for the same motivation Chan does not teach explicitly,
The analysis engine of claim 9, wherein the pre-defined set of rules relate to prior art.
However, Rollins teaches,
The analysis engine of claim 9, wherein the pre-defined set of rules relate to prior art. (¶38-¶41, ¶44, ¶51, ¶69).

Regarding Claim 11, rejection of Claim 9 is included and for the same motivation Chan does not teach explicitly,
The analysis engine of claim 9, wherein the pre-defined set of rules relate to patentability.
However, Rollins teaches,
The analysis engine of claim 9, wherein the pre-defined set of rules relate to patentability. (¶38-¶41, ¶44, ¶51, ¶69).

Regarding Claim 12, rejection of Claim 9 is included and for the same motivation Chan does not teach explicitly,
The analysis engine of claim 9, wherein the pre-defined set of rules relate to historical data for litigation.
However, Rollins teaches,
The analysis engine of claim 9, wherein the pre-defined set of rules relate to historical data for litigation. (¶38-¶41, ¶44, ¶51, ¶69).

Regarding Claim 13, rejection of Claim 1 is included and for the same motivation Chan teaches,
The disturbed network of claim 1, further configured to provide the user to collect on an insurance policy. (¶137, ¶150).

Regarding Claim 14, rejection of Claim 1 is included and for the same motivation Chan teaches,
The disturbed network of claim 1, configured to allow transactions using cryptocurrency. (¶23, ¶50).

Regarding Claim 15, rejection of Claim 1 is included and for the same motivation Chan teaches,
The disturbed network of claim 1, configured to allow transactions with FIAT currency. (¶23, ¶50).

Regarding Claim 16, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network of claim 1, wherein the user submits a patent registration in liu of a patent application.
However, Rollins teaches,
The disturbed network of claim 1, wherein the user submits a patent registration in liu of a patent application. (¶30-¶32, ¶72, ¶74).

Regarding Claim 17, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network of claim 1, configured to allow the user to request prior art submissions.
However, Rollins teaches,
The disturbed network of claim 1, configured to allow the user to request prior art submissions. (¶29-¶31, ¶44, ¶73, ¶120).

Regarding Claim 18, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network of claim 1, further configured to allow the user to acquire funding from at least one other user for patent related activities.
However, Rollins teaches,
The disturbed network of claim 1, further configured to allow the user to acquire funding from at least one other user for patent related activities. (¶35-¶41).

Regarding Claim 19, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network of claim 1, further configured to provide an analysis report upon request from at least one other user.
However, Rollins teaches,
The disturbed network of claim 1, further configured to provide an analysis report upon request from at least one other user. (¶72, ¶79).

Regarding Claim 20, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network claim of claim 1, further configured to allow a user to request funding from at least one other user based on the user's patent portfolio.
However, Rollins teaches,
The disturbed network claim of claim 1, further configured to allow a user to request funding from at least one other user based on the user's patent portfolio. (¶77-¶80).

Regarding Claim 21, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network of claim 1, further configured to allow a user to offer ownership in a patent or patent application in exchange for funding.
However, Rollins teaches,
The disturbed network of claim 1, further configured to allow a user to offer ownership in a patent or patent application in exchange for funding. (¶32-¶35, ¶85).

Regarding Claim 22, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network of claim 1, further configured to offer the user patent backed funding.
However, Rollins teaches,
The disturbed network of claim 1, further configured to offer the user patent backed funding. (¶29, ¶35, ¶37).

Regarding Claim 23, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network of claim 1, further configured to offer the user litigation funding.
However, Rollins teaches,
The disturbed network of claim 1, further configured to offer the user litigation funding. (¶32-¶35, ¶50, ¶74-¶76).

Regarding Claim 24, rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The disturbed network of claim 1, further configured to offer the user royalty base funding.
However, Rollins teaches,
The disturbed network of claim 1, further configured to offer the user royalty base funding. (¶34, ¶56-¶60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Davis et al. (US PGPUB. # US 2016/0335533) discloses, a processing network is configured to access a reputation system, provide a first user interface, provide a second user interface, receive a request from a user through the second user interface, retrieve user information from the reputation system, assign a plurality of human intelligence tasks based on the request, receive a plurality of results from the plurality of 
Tracey R. Thomas (US PGPUB. # US 2011/0154476) discloses, a comprehensive platform for merchandising intellectual property (IP) and conducting IP transactions is disclosed. A standardized data collection method enables IP assets to be characterized, rated and valuated in a consistent manner. Project management, workflow and data security functionality enable consistent, efficient and secure interactions between the IP Marketplace participants throughout the IP transaction process. Business rules, workflows, valuation models and rating methods may be user defined or based upon marketplace, industry or technology standards. 
Steven C. Sereboff (US PGPUB. # US 2013/0282617) discloses, a website that allows patent licenses to be easily purchased. Through the website, customers can purchase paid-up, lump-sum licenses from the vendors. The website employs standard forms that avoid risks of litigation and the burdens of negotiation.
Ratcliffe et al. (US PGPUB. # US 2005/0149401) discloses, a method for providing an intellectual property collaboration network for the development and improvement of inventions and technology with inventors being granted equity or an ownership interest in patent arrays or companies which patent, market, license and generate revenue from the developed technology. The present invention provides a .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.